___________

                              No. 94-3139
                              ___________


Burton Woods,                     *
                                  *
          Appellant,              *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   Western District of Missouri.
Robert L. Schoenen; Marilyn       *
Butts; Dick Moore; Michael        *         [UNPUBLISHED]
Groose; William Wade,             *
                                  *
          Appellees.              *

                              ___________

                  Submitted:    December 15, 1995

                       Filed: January 24, 1996
                            ___________

Before MAGILL, BRIGHT, and MURPHY, Circuit Judges.

                              ___________

PER CURIAM.


     Burton Woods, an inmate of the Missouri correctional system,
brought this 42 U.S.C. § 1983 suit against officials of the
Missouri correctional system, alleging that they were deliberately
indifferent to his serious medical needs.      The district court1
granted defendants' motion for summary judgment and denied Woods'
motions for appointment of counsel and an extension of time to
respond to the motion for summary judgment, and Woods appeals. The
district court did not abuse its discretion in denying appointment
of counsel for Woods, see Abdullah v. Gunter, 949 F.2d 1032, 1035

     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri, adopting the report and
recommendation of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.
(8th Cir. 1991), cert. denied, 504 U.S. 930 (1992) (standard of
review), nor in its denial of an extension of time, see Humphreys
v. Roche Biomedical Lab., Inc., 990 F.2d 1078, 1081 (8th Cir. 1993)
(standard of review). Because there is no genuine dispute as to a
material fact in this case, and the district court made no error of
law, we affirm its grant of summary judgment for the reasons set
forth in its order. See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-